Citation Nr: 9931309	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO that denied claims of entitlement to service connection 
for left and right leg disorders.  The veteran was notified 
of this action by a letter in February 1998.  The veteran 
testified at a hearing at the RO in November 1998, and at a 
videoconference hearing before a member of the Board in 
September 1999.


FINDING OF FACT

No competent medical evidence has been presented to link any 
current left or right leg disorder to the veteran's military 
service.


CONCLUSION OF LAW

The claim of service connection for a left leg or right leg 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.  

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for a left leg or right 
leg disorder is not well grounded.  Initially, the Board 
notes that correspondence from the National Personnel Records 
Center (NPRC), dated in October and December 1997, reflects 
that the veteran's service medical records were likely 
destroyed in a fire.  The Court has held that where "service 
medical records are presumed destroyed . . . the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA also 
has a heightened duty to assist the veteran in the 
development of evidence favorable to his claim.  
Nevertheless, the absence of service medical records does not 
lower the legal standard for proving a service connection 
claim.  Rather, it increases the Board's duty to consider the 
evidence (and the benefit-of-the-doubt rule, if applicable).  

The veteran claims that, while going through an obstacle 
course in service, he slipped and fell, causing injury to his 
legs.  He reported having an operation approximately in 1951 
or 1952 while in basic military training.  

The Board assumes, for purposes of determining whether a 
well-grounded claim has been submitted, that the veteran 
indeed suffered an injury to both of his legs during service, 
just as he has stated.  Nevertheless, there is no medical 
evidence linking any current leg problem to military service 
or to problems that occurred coincident with service.

As noted above, the veteran must present evidence of a nexus 
between an in-service injury and any currently shown 
disability.  From the time of the veteran's separation from 
service in October 1953 until April 1993, an interval of 
almost 40 years, there was no suggestion by competent medical 
evidence that he had any leg disorder.  It was not until 
April 1993 that there is medical documentation of any leg 
disability.  An April 1993 report of physical condition from 
the Railroad Retirement Board shows that the veteran 
complained of bilateral leg swelling with pain and reported 
the onset was 1987 with cellulitis of the right lower 
extremity.  Examination revealed that the veteran had chronic 
venous stasis, pigment changes, varicose veins, and edema.  
Chronic venous stasis was diagnosed.  A private treatment 
report dated in September 1993 indicates that the veteran 
reported that he had developed cellulitis of the right lower 
extremity in 1988.  In another private treatment report 
prepared in conjunction with the veteran's Railroad 
Retirement Disability claim, dated in September 1993, it was 
noted that the veteran had reported that he had had leg pain 
on a continuous basis since an injury at work in 1988.  It 
was noted that, at that time, he had struck his leg on a pipe 
and subsequently developed an infection, which had required 
hospitalization and intravenous antibiotics.  It was also 
noted that he had had pain and discomfort with the leg since 
that time.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences any left leg or 
right leg disorder that is attributable to his period of 
service, particularly any injury he sustained in service.  
The Board has also considered the veteran's written 
statements and testimony regarding the onset of such 
disorders.  However, while he is competent to provide 
information regarding injury in service, and the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current left leg 
or right leg disability and military service or continued 
symptoms since service, the veteran's claims may not be 
considered well grounded and must be denied.


ORDER

Service connection for a left leg disorder or right leg 
disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

